Citation Nr: 0831537	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-16 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected hiatal hernia.  

3.  Whether new and material evidence has been presented to 
reopen a claim of service connection for lumbar disc 
disease/arthritis.

4.  Entitlement to service connection for depression, to 
include as secondary to lumbar disc disease/arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
September 1970.  He also service in the Naval Reserves from 
September 1978 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  In 
September 2003, the RO denied the claim for an increased 
rating for hiatal hernia, denied service connection for 
depression, and denied reopening the claim for service 
connection for lumbar disc disease/arthritis.  In May 2006, 
the RO granted service connection for bilateral hearing loss 
and assigned a noncompensable disability rating, effective 
from January 23, 2006.  

In January 2006, the veteran was afforded a personal hearing 
before a hearing officer at the RO and in June 2008, the 
veteran was afforded a videoconference hearing before the 
undersigned.  Transcripts of the hearings are of record.  

In August 2008, the veteran submitted a July 2008 VA 
audiological evaluation to the Board in support of his claim 
for an increased rating for bilateral hearing loss.  The 
veteran waived RO consideration of this evidence in a 
statement in support of his claim submitted with the 
additional evidence.  38 C.F.R. § 20.1304 (2007).

Claim for service connection for lumbar disc 
disease/arthritis was denied by the Board in July 1988.  
Although the RO apparently reopened this claim in the January 
2007 supplemental statement of the case, the Board must 
independently consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
currently manifested by an average pure tone threshold in the 
right ear of 28.75 decibels and 26.25 decibels in the left 
ear, with speech recognition ability of 92 percent in the 
right ear and 96 percent in the left ear.

2.  The veteran's hiatal hernia is manifested by occasional 
GERD, problems swallowing and burning sensation in the 
esophagus area.  There is no evidence of persistently 
recurrent epigastric distress, vomiting, substernal or arm or 
shoulder pain, or considerable impairment of health.

3.  In July 1988, the Board denied service connection for 
lumbar disc disease/arthritis.  

4.  Evidence received since the July 1988 Board decision 
denying service connection for lumbar disc disease/arthritis 
is cumulative and does not raise a reasonable possibility of 
substantiating the claim.

5.  Depression did not have its onset during active service 
or result from disease or injury in service.

6.  Service connection has not been granted for lumbar disc 
disease/arthritis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for service-connected bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2007).

2.  The criteria for a rating in excess of 10 percent for 
hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.6, 4.7, 4.114, 
Diagnostic Code 7346 (2007).

3.  The July 1988 Board decision denying entitlement to 
service connection for lumbar disc disease/arthritis is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).

4.  New and material evidence has not been received since the 
Board's July 1988 decision denying entitlement to service 
connection for lumbar disc disease/arthritis.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).

5.  The criteria for entitlement to service connection for 
depression have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

6.  The claim for service connection for depression as 
secondary to lumbar disc disease/arthritis lacks legal merit.  
38 C.F.R. 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work and to resolve any doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. §§ 4.2, 
4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  
A.  Hearing loss

When the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected, VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  Fenderson v. West, 12 Vet. App 119 (1999).

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  However, 
based upon the audiological evaluations, neither 38 C.F.R. § 
4.86(a) nor (b) is applicable in this appeal.

The assignment of disability ratings for hearing impairment 
are arrived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In connection with his claim for bilateral hearing loss, the 
veteran was afforded a VA audiological examination June 2005.  
During the examination, the veteran's right ear average pure 
tone threshold was 28.75 and speech recognition ability was 
92 percent and the left ear average pure tone threshold was 
26.25 and speech recognition ability was 96 percent.  

In July 2008, the veteran underwent a VA audiological 
evaluation.  The veteran's right ear average pure tone 
threshold was 32.5 and speech recognition ability was 92 
percent and the left ear average pure tone threshold was 
36.25 and speech recognition ability was 92 percent.

In this case, applying the results of the audiological 
examinations to Table VI yielded a Roman numeral value of I 
for both the right and left ear.  Applying these values to 
Table VII, the Board finds that the veteran's bilateral ear 
hearing loss is evaluated as zero percent disabling.  Simply 
stated, the results do not provide a basis to grant a higher 
disability rating.  

The Board has reviewed all the medical records in the claims 
file and found that there is no evidence related to hearing 
loss that supports a higher rating.

The veteran's contentions that he deserves at least a 10 
percent rating for his hearing loss have been accorded due 
consideration; however, the Board concludes that the medical 
findings discussed above are more probative of the current 
level of disability. 

Additionally, an exceptional pattern of hearing impairment 
has not been demonstrated and there is no need to apply the 
provisions of 38 C.F.R. § 4.86.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hiatal hernia

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was assigned a noncompensable evaluation for 
hiatal hernia in July 1986 under Diagnostic Code 7346.  In 
November 2001, the RO increased his disability rating to 10 
percent.  In a September 2003 rating decision, the RO 
continued the 10 percent disability rating.  

Under Diagnostic Code 7346, hiatal hernia is assigned a 60 
percent rating where there are symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  A 30 percent rating is warranted where 
there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain, productive of considerable 
impairment of health.  With two or more such symptoms of less 
severity, a 10 percent rating is appropriate.  38 C.F.R. § 
4.114, Diagnostic Code 7346.

The Board observes that the words "mild" and "severe" are not 
defined in the VA rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.

It is noted that ratings under Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

After carefully reviewing the record, the Board finds that a 
higher disability rating for the veteran's service-connected 
hiatal hernia is not warranted.  In order to receive a higher 
rating under Diagnostic Code 7346, the veteran must have 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal arm or 
shoulder pain, productive of considerable impairment of 
health.  Although the veteran has complained of having 
occasional gastroesophageal reflux disease (GERD), some 
difficulty swallowing, and having to take Ranatadine for his 
condition, the competent evidence of record is void of 
evidence of persistently recurrent epigastric distress with 
dysphagia, and regurgitation; nor does he have substernal arm 
or shoulder pain, productive of considerable impairment of 
health.  During the June 2000 VA examination, the veteran 
complained of having difficulty swallowing when eating meat 
and having heartburn about one hour after meals.  He did not 
have hematemesis, melena, or reflux and he rarely vomited.  
The veteran underwent an upper gastrointestinal (GI) series 
which showed a hiatal hernia of the short esophagus and 
relaxation of the lower gastroesophageal sphincter.  He was 
diagnosed as having hiatal hernia with reflux.  VA treatment 
records show that in August 2001, no discernable hernia was 
found.  During a January 2003 examination, the veteran 
complained of having dysphagia and epigastric pain about 
twice a day and hematemesis or melena.  He did not have 
reflux, regurgitation, nausea or vomiting.  An upper GI 
series was normal and only showed a very small, uncomplicated 
hiatal hernia.  VA treatment records from 2004 revealed that 
the veteran had no unexplained weight loss and his GERD was 
controlled.  The competent medical evidence of record shows 
that the veteran's symptoms do not support a higher rating 
for hiatal hernia.  Although during the January 2003 
examination the veteran reported having hematemesis or 
melena, the upper GI series performed during that examination 
did not support this complaint as the only finding was a very 
small, uncomplicated hiatal hernia.  

In addition, during the January 2006 and June 2008 hearings, 
the veteran only complained of occasionally having GERD, 
problems swallowing and burning sensation in the esophagus 
area.  He denied regurgitating after eating or having pain in 
his arm or shoulder in connection with this symptoms.  These 
claimed symptoms do not more nearly approximate the criteria 
for a higher rating and his claim must be denied.

The preponderance of the evidence is against a rating higher 
than 10 percent for the veteran's hiatal hernia.  Thus, the 
benefit-of-the doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 49.

The Board has considered whether the veteran is entitled to 
an increased evaluation for separate periods based on the 
facts found during the appeal period; however, there is no 
evidence that the veteran's hiatal hernia should be increased 
for any separate periods based on the facts found during the 
whole appeal period.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The evidence of record in connection with this claim 
supports the conclusion that the veteran is not entitled to 
additional increased compensation during any time within the 
appeal period.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A.  Lumbar disc disease/arthritis

In July 1988, the Board denied service connection for lumbar 
disc disease/arthritis.  In making its decision, the Board 
stated the veteran was seen on only one occasion for low back 
pain during active duty, there were no further complaints of 
any low back problems during service and a low back 
disability was not noted on the veteran's separation 
examination.  The Board concluded that the veteran's low back 
strain during service was acute and transitory and resolved 
leaving no residual disability.  The same was noted 
concerning the veteran's back complaints in 1979 when he was 
reportedly injured at a squadron party.  The Board further 
found that the veteran had a preexisting back condition at 
the time of March 1985 Reserve duty; however, there was no 
basis to show that the preexisting back disorder was 
aggravated by the period of inactive duty for training.  That 
decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§§ 20.302, 20.1103.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final Board decision 
is presumed credible for the purposes of reopening the 
appellant's claim, unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

At the time of the July 1988 decision, the record contained 
service medical records from active service and Naval 
Reserves; post-service treatment records showing the presence 
of a low back disorder as early as 1983; and an April 1986 VA 
examination report.

The service medical records from active service dated October 
1967 showed treatment for a back strain.  Separation 
examination reported no abnormalities of the spine.  Medical 
records from his time in the reserves showed that in August 
1979, the veteran was treated for lower back pain due to a 
fall.  In March 1984, the veteran was noted as being treated 
for back pain by a private physician and was put on light 
duty for lumbosacral strain.  In a May 1985 report of medical 
history, the veteran reported having recurrent back pain.  
Private medical records from Dr. J.H.R. and Dr. E.E.M. show 
that in August 1983 the veteran's back was injured when a 
rock fell on him while working in underground mines.  X-rays 
showed degenerative changes in the lumbar spine.  A surgeon's 
report also showed that the veteran injured his back in 
February 1985 while using a drill.  In a letter from Dr. B.Y. 
dated April 1985, the veteran was noted to have been injured 
in 1983, but recovered after six weeks, and again injured his 
back in February 1985 while working in coal.  In January 
1986, Dr. E.E.M. diagnosed the veteran as having spinal cord 
disease.  

The Board finds that new and material evidence has not been 
received to reopen the claim for service connection for 
lumbar disc disease/arthritis.  Evidence received since the 
July 1988 decision includes copies of service medical 
records, VA medical treatment records, private treatment 
records, and Social Security records.  Many of these 
documents are duplicates of records that were before the 
Board in July 1988, and are therefore not new.  Similarly, to 
the extent that these documents show treatment for a low back 
disorder many years after service, they are cumulative, and 
not new.  The evidence before the Board in July 1988 already 
showed that the veteran was diagnosed as having a low back 
disorder following service as early as 1983.  

The veteran's contentions that his back disability is somehow 
related to his active service are not new.  His statements 
are essentially a repetition of his previous assertions that 
were before the Board in 1988, and are basically cumulative 
and not new.  See Paller v. Principi, 3 Vet. App. 535, 538 
(1992) (distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the veteran's lay statements concerning 
the onset of any such conditions are beyond his competence. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Duran, 7 Vet. 
App. at 220.

The additional medical records show that the veteran 
continues to suffer from a diagnosed low back disability.  
However, there is no competent medical evidence of record 
showing that his current lumbar disc disease/arthritis had 
its onset during service or within the first post-service 
year, or is related to any in-service disease or injury, 
including his back strain during service and back injury 
during the reserves.  Accordingly, the additional records are 
not material.

Medical records that do not mention lumbar disc 
disease/arthritis, even if new, are not material.  The fact 
that the veteran is presently or was impaired due to other 
medical problems is not a matter in dispute.

Accordingly, the Board finds that the evidence received 
subsequent to the July 1988 Board decision is not new and 
material and does not serve to reopen the veteran's claim for 
service connection for lumbar disc disease/arthritis.  38 
U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).


B.  Depression

Service connection for certain chronic disorders, such as 
psychoses, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310(b)); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Post-service medical treatment records show that the veteran 
had been diagnosed as having depression.  Therefore, the 
first requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 
Vet. App. at 253.  

Following a careful review of the record, the Board finds 
that the medical evidence from service does not show, nor 
does the veteran contend, that his depression had its onset 
in service.  In fact, the veteran claims that his depression 
began after service and is due to his lower back disability.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
depression.  

The service medical records reveal that in March 1970 the 
veteran was diagnosed as having mild depression.  However, 
there is no other note of depression in service and 
separation examination was normal.  

Post-service VA and private treatment records show that the 
veteran was diagnosed and treated for depression; however, 
they do not show that the veteran's disorder had its onset 
during active service or is related to any in-service disease 
or injury.  Private treatment records from August 1986 show 
that the veteran was diagnosed as having unipolar depression 
which was noted to be caused by his back injury.  There is no 
indication that the veteran received prior treatment for 
depression.  The long time lapse between service and any 
documented evidence of treatment preponderates against a 
finding of a relationship between his current depression and 
service, including the inservice diagnosis of mild 
depression.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

In addition, the veteran's depression has been consistently 
attributed to his nonservice-connected medical conditions.  
The veteran was afforded a VA examination in June 2005 in 
connection with this claim for depression.  The examiner 
diagnosed the veteran as having a mood disorder due to a 
medical condition: cauda equine syndrome/dysthymic and stated 
that his mood disorder was related to his chronic medical 
condition.  The examiner opined that the absence of symptoms 
of depression from discharge until his third back surgery in 
1988 show that the veteran's inservice episode was not 
depression in the classic sense, but simply a mild adjustment 
disorder due to difficulty he had with his supervisor, which 
resolved.  Furthermore, the examiner stated that the onset of 
his mood symptoms was nearly two decades removed from his 
earliest report of any emotional symptoms in service and the 
linkage was so tenuous as to require speculation and did not 
support a direct link to service.  The VA examiner provided a 
definitive opinion that the veteran's current disability was 
not related to active service.  The opinion was based upon 
review of the claims file and a physical examination, and is 
found to be persuasive.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

The evidence does not show that the veteran was diagnosed 
with a psychosis within one year following his separation 
from service.  This disability was not diagnosed until 1986.  
As such, service connection on a presumptive basis is not 
warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu, 2 Vet. 
App. at 494.  The record does not contain a competent opinion 
linking the veteran's current depression to service, and the 
medical evidence of record does not otherwise demonstrate it 
is related to service.  

The veteran claimed service connection for his depression as 
secondary to lumbar disc disease/arthritis.  Since service 
connection has not been granted for lumbar disc 
disease/arthritis, there is no basis to establish secondary 
service connection.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The claim for service connection as 
secondary to lumbar disc disease/arthritis must be denied as 
a matter of law.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for depression on a direct basis and as secondary 
to lumbar disc disease/arthritis.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Regarding the veteran's claims for service connection for 
depression, the RO provided the appellant pre-adjudication 
notice by a letter dated in December 2002.  An additional 
notice letter was sent in August 2006.

In connection with the veteran's application to reopen the 
claim for service connection for lumbar disc 
disease/arthritis, he was sent a notice letter in December 
2002, which included the criteria for reopening a previously 
denied claim and the criteria for establishing service 
connection.  The letter did not include, however, information 
concerning why the claim was previously denied as required by 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds 
that although the notice provided was not adequate, the 
appellant was not prejudiced as he was informed why the claim 
was previously denied in the September 2003 decision.  In 
addition, the veteran was afforded a hearing and was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Therefore, the Board 
finds that based on the record as a whole, adequate notice 
has been provided, as a reasonable person would have 
understood what evidence was necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a December 2002 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected hiatal hernia, the evidence must show that his 
condition "ha[d] worsened enough to warrant the payment of a 
greater evaluation."  The letter also explained that the VA 
was responsible for (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  The September 2003 rating 
decision explained the criteria for the next higher 
disability rating available for the service-connected 
disability under the applicable diagnostic code.  The April 
2005 statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected disability, as well as the requirements for 
an extraschedular rating under 38 C.F.R. § 3.321(b) and 
stated that, pursuant to 38 C.F.R. § 4.10, disability 
evaluations center on the ability of the body or system in 
question to function in daily life, with specific reference 
to employment.  Moreover, as stated above, the record shows 
that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton, 20 Vet. App. 427.  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 889.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, as in this case for the claim of entitlement to an 
increased rating for hearing loss, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim for an increased rating for 
hearing loss such that the notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Sanders, 487 F.3d at 881.  The veteran was notified that his 
claim was awarded with an effective date of January 23, 2006, 
the date of his claim, and a noncompensable disability rating 
was assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.


ORDER

Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss is denied.

Entitlement to a rating in excess of 10 percent for service 
connected hiatal hernia is denied.

The application to reopen the claim for service connection 
for lumbar disc disease/arthritis is denied.

Service connection for depression, to include as secondary to 
lumbar disc disease/arthritis is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


